Order filed February 5, 2019




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-18-00918-CR
                            NO. 14-18-00919-CR
                                ____________

                  GARY DAVIS GARRETSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


              On Appeal from the 399th Judicial District Court
                           Bexar County, Texas
             Trial Court Cause Nos. 2017CR12813, 2017CR7980

                                  ORDER

     On December 28, 2018, appellant filed a motion to consolidate these related
appeals. A clerk’s record and reporter’s record have been filed in each case.
Currently, the case is abated for a hearing in the trial court. The motion is
GRANTED and we issue the following order:

     We order the appeals pending under our appellate case numbers 14-18-
00918-CR and 14-18-00919-CR CONSOLIDATED. The existing filing deadlines
in case number 14-18-00918-CR will apply to both cases.



                                   PER CURIAM.